Citation Nr: 0826882	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-36 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly compensation (SMC) on account 
of the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran had active service from June 1979 to November 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Phoenix, Arizona, which denied entitlement to the benefits 
sought.


FINDING OF FACT

The veteran's loss of sensation and satisfaction during 
sexual intercourse is equivalent to a loss of use of a 
creative organ and was caused by or a result of the service-
connected resection of the sacral myelocele.


CONCLUSION OF LAW

The criteria for special monthly compensation based on loss 
of use of a creative organ are met. 38 U.S.C.A. §§ 114(k), 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156 (a), 
3.350(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

As relevant to the veteran's claim, SMC is payable at a 
specified rate if the veteran, as the result of service- 
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs.  38 U.S.C.A. § 
1114(k) (West 2002), 38 C.F.R. § 3.350(a).  Loss of a 
creative organ will be shown by acquired absence of one or 
both testicles (other than undescended testicles) or ovaries 
or other creative organ.  38 C.F.R. § 3.350(a)(1)(i).

In this case, the veteran does not contend that her ovaries 
are, or that any creative organ is, absent.  It is her 
contention that she had no libido and being without sensation 
in her genitalia was equivalent to a loss of use of creative 
organ.  She also indicated that she is unable to carry a 
pregnancy to full term.

The Board notes that service connection is in effect for 
rectal sphincter dysfunction; chronic complete neurogenic 
bladder; fibromyalgia associated with interior sacral 
myelocele, status post complete excision; sensory loss, left 
foot with mixed polyneuropathy associated with interior 
sacral myelocele, status post complete excision; loss of 
sexual sensation associated with interior sacral myelocele, 
status post complete excision; and interior sacral myelocele, 
status post complete excision.  The veteran is receiving 
special monthly compensation on account of the rectal 
sphincter dysfunction, rated at 100 percent disabling and an 
additional service-connected disability of chronic neurogenic 
bladder independently rated at 60 percent disabling.  The 
veteran is also receiving special monthly compensation for 
loss of use of one foot.  

A review of the claims file showed that a November 2004 
treatment record from the Phoenix VA Medical Center (VAMC) 
noted complaints of lack of sensation during intercourse and 
that this had been going on for years.  The veteran was 
unable to achieve orgasm and the lack of feeling in her 
genitalia made sexual intercourse perfunctory rather than 
desirable.  The assessment was sexual dysfunction related to 
nerve paralysis and chronic recurrent urinary tract 
infection. 

During an unrelated February 2005 VA examination, the veteran 
had complaints of pelvic anesthesia with frigidity.  

On VA examination in May 2008, the VA examiner reviewed the 
veteran's claims file, including his service medical records.  
The veteran reported normal sexual interest and satisfaction 
until 1983 when she underwent resection of the sacral 
myelocele.  Following this surgery, she had a dysfunctional 
anal sphincter and neurogenic bladder and was advised that 
she may never be able to carry a pregnancy.  She had further 
surgery in 1995 for detethering.  Subsequent to that surgery, 
she lost sensation in the genital area which deprived her of 
any sensation or satisfaction with sexual intercourse.  
Because of the lack of sensation, sexual intercourse became 
very unpleasant for her and produced a sense of depression.  
She had had intercourse about three times after 1995 and none 
since 2001.  A pregnancy history indicated that she was 
pregnant once but suffered a miscarriage.  She had to self-
catheterize.  It was noted that she did not appreciate sharp 
or light touch in the genital area.  Nor was there vaginal 
sensation with pelvic examination.  The VA examiner opined 
that the veteran's loss of sensation and satisfaction during 
sexual intercourse was essentially equivalent to a loss of 
use of creative organ and was at least as likely as not 
caused by or a result of resection of the sacral myelocele 
and subsequent detethering procedure which resulted in neural 
disruption to the genital area and abstinence.  The VA 
examiner indicated that the disruption to the pelvic organs 
raised a question of whether the veteran was capable of 
carrying a pregnancy.  The examiner stated that, due to the 
potential risks to the pregnancy, in his opinion he found it 
reasonable that the veteran did not wish to become pregnant.  
The examiner also found it reasonable that the veteran would 
find sexual intercourse in which she had no sensation or 
satisfaction to be so disagreeable that abstinence was 
preferable.  Because both of these issues were based on a 
surgically associated disruption of neural supply to the 
pelvic organs, in the examiner's opinion this was essentially 
equivalent, at least as likely as not, to loss of creative 
organ in that the veteran had reasonable grounds on a 
neuropathic basis to avoid use, equivalent to loss, of a 
creative organ.  The diagnosis was loss of sensation and 
satisfaction during intercourse secondary to neural 
disruption to the genital area with resultant attempts at 
sexual intercourse so disagreeable that the veteran had been 
abstinent.  The problem associated with the diagnosis was the 
loss of use of a creative organ.  The effect of the problem 
on usual daily activities was that the veteran did not engage 
in sexual intercourse.  

The Board finds the May 2008 VA examiner's opinion 
persuasive, particularly in light of the fact that there is 
no contrary medical opinion of record.  The veteran's loss of 
sensation and satisfaction during sexual intercourse 
essentially was equivalent to a loss of use of creative organ 
and was at least as likely as not caused by or a result of 
resection of the sacral myelocele and subsequent detethering 
procedure which resulted in disruption of neural supply to 
the genital area and abstinence.  Also, the disruption to the 
pelvic organs and potential risks made it unlikely that the 
veteran would want to become pregnant.  Accordingly, applying 
the law and regulation governing special monthly compensation 
for loss of use of a creative organ to the facts in this 
case, the Board finds that the veteran is entitled to special 
monthly compensation for loss of use of a creative organ.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2007).

Because this decision awards the complete benefit sought, the 
issue of whether VA discharged its notice and assistance 
duties is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).


ORDER

Entitlement to special monthly compensation for loss of use 
of a creative is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


